[Cite as State v. Crocker, 2013-Ohio-3100.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 2012 CA 0021
VICKIE CROCKER

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Municipal Court,
                                               Case No. CRB 1200509


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                        July 15, 2013



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

ROBERT A. SKELTON                             JEFFREY G. KELLOGG
LAW DIRECTOR                                  ASSISTANT PUBLIC DEFENDER
760 Chestnut Street                           239 North Fourth Street
Coshocton, Ohio 43812                         Coshocton, Ohio 43812
Coshocton County, Case No. 2012 CA 0021                                                2

Wise, J.

      {¶1}   Appellant appeals her conviction on one count of failing to maintain control

of a “dangerous dog” entered in the Coshocton County Municipal Court.

      {¶2}   Appellee is State of Ohio.

                      STATEMENT OF THE FACTS AND CASE

      {¶3}   The facts stipulated to at trial are as follows:

      {¶4}   Appellant Vicki Crocker was the harborer of a pit bull named Blaze.

      {¶5}   On September 1, 2012, Vicki was out with the dog when it broke its leash.

      {¶6}   Mary Skarke was out next door with her Schnauzer.

      {¶7}   The Pit Bull attacked the Schnauzer and bit Mary Skarke and Jane Hopes

when they tried to separate the dogs.

      {¶8}   The Schnauzer died as a result of injuries sustained in the encounter.

      {¶9}   The owner of the Pit Bull, David Kelly, was served with the dangerous dog

designation notice and did not appeal that designation.

      {¶10} On September 6, 2012, Appellant Vickie Crocker was charged with

harboring a “dangerous dog” in violation of R.C. 955.22(C).

      {¶11} On October 31, 2012, a bench trial commenced in this matter. The trial

court found Appellant guilty and ordered her to pay a $75.00 fine, $195 in court costs

and restitution in the amount of $620.00.

      {¶12} The facts determined at trial were:

      {¶13} On September 1, 2012, the Dog Warden responded to 1310 Elm Street

and 1311 Orange Street on a report of a loose dog. After investigation he determined

that Vicki Crocker was out with a Pit Bull on a leash. The Pit Bull broke its leash,
Coshocton County, Case No. 2012 CA 0021                                                 3


crossed the alley between Elm and Orange Street and attacked Mary Skarke's

Schnauzer. When Mary and Jane Hopes attempted to separate the dogs, they were

bitten by the Pit Bull as well.

         {¶14} There was no evidence that the Pit Bull had previously bitten, injured,

threatened or killed anyone or anything until the incident on September 1, 2012.

         {¶15} On September 5, 2012, the Schnauzer died. The dog warden served a

ticket on Crocker alleging a violation of R.C. 955.22(C) with the additional specification

that the pit bull was a dangerous dog pursuant to R.C. 955.11.4

         {¶16} On September 5, 2013 the Dog Warden served a dangerous dog

designation notice on the Pit Bull's owner David Kelly. Crocker was not served with a

notice. David Kelly did not appeal the dangerous dog designation.

         {¶17} It is from this conviction Appellant now appeals, assigning the following

error:

                                  ASSIGNMENT OF ERROR

         {¶18} “I. THERE WAS INSUFFICIENT EVIDENCE SUPPORTING THE

COURT’S FINDING THAT APPELLANT VICKIE CROCKER FAILED TO MAINTAIN

CONTROL OF A "DANGEROUS DOG.”

                                             I.

         {¶19} Appellant claims there was insufficient evidence to support her conviction.

We disagree.

         {¶20} An appellate court's function when reviewing the sufficiency of the

evidence is to determine whether, after viewing the evidence in a light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the
Coshocton County, Case No. 2012 CA 0021                                                 4

crime proven beyond a reasonable doubt. State v. Jenks (1991), 61 Ohio St.3d 259,

574 N.E.2d 492, paragraph two of the syllabus.

       {¶21} In this case, Appellant was charged with and convicted of a violation of

R.C. §955.22(C) which states:

       {¶22} "(C) Except when a dog is lawfully engaged in hunting and accompanied

by the owner, keeper, harborer, or handler of the dog, no owner, keeper, or harborer of

any dog shall fail at any time to do either of the following:

       {¶23} “(1) Keep the dog physically confined or restrained upon the premises of

the owner, keeper, or harborer by a leash, tether, adequate fence, supervision, or

secure enclosure to prevent escape;

       {¶24} “(2) Keep the dog under the reasonable control of some person."

       {¶25} R.C. §955.11 defines a “dangerous dog” as:

       {¶26} "(1) (a)    " ... a dog that, without provocation, and subject to division

(A)(1)(b) of this section, has done any of the following:

       {¶27} “(i) Caused injury, other than killing or serious injury, to any person;

       {¶28} “(ii) Killed another dog ... "

       {¶29} The penalties for violating R.C. §955.22 are set forth in R.C. §955.99,

which states, in relevant part:

       {¶30} “(G) Whoever commits a violation of division (C) of section 955.22 of the

Revised Code that involves a dangerous dog or a violation of division (D) of that section

is guilty of a misdemeanor of the fourth degree on a first offense and of a misdemeanor

of the third degree on each subsequent offense. Additionally, the court may order the

offender to personally supervise the dangerous dog that the offender owns, keeps, or
Coshocton County, Case No. 2012 CA 0021                                                5


harbors, to cause that dog to complete dog obedience training, or to do both, and the

court may order the offender to obtain liability insurance pursuant to division (E) of

section 955.22 of the Revised Code. The court, in the alternative, may order the

dangerous dog to be humanely destroyed by a licensed veterinarian, the county dog

warden, or the county humane society at the owner's expense. With respect to a

violation of division (C) of section 955.22 of the Revised Code that involves a dangerous

dog, until the court makes a final determination and during the pendency of any appeal

of a violation of that division and at the discretion of the dog warden, the dog shall be

confined or restrained in accordance with division (D) of section 955.22 of the Revised

Code or at the county dog pound at the owner's expense.

      {¶31} In the case sub judice, Appellant admitted that she was the

harborer/keeper of the dog in question but challenges the “dangerous dog” designation.

It is Appellant's position that while the dog herein is now properly designated as a

“dangerous dog” based on the events which occurred on September 1, 2012, such dog

had not been designated as a “dangerous dog” at the time it broke its leash. Appellant

submits that such designation only applies to a dog that has previously violated R.C.

§955.11 as set forth above.

      {¶32} Upon review, we find no support for Appellant’s position that a dog has to

have previously violated the “dangerous dog” statute to be designated as a “dangerous

dog”. Here, the dog in question both injured a person and killed another dog. As such,

the dog was a “dangerous dog” within the meaning of the statute and the offense was a

fourth degree misdemeanor.
Coshocton County, Case No. 2012 CA 0021                                       6


       {¶33} Based on the foregoing, we find there was sufficient evidence to

substantiate a finding of guilty.

       {¶34} Appellant’s sole Assignment of Error is overruled.

       {¶35} For the foregoing reasons, the judgment of the Municipal Court of

Coshocton County, Ohio, is hereby affirmed.


By: Wise, J.

Gwin, P. J., and

Baldwin, J., concur.


                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                                  JUDGES
JWW/d 0702
Coshocton County, Case No. 2012 CA 0021                                      7


          IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
VICKIE CROCKER                             :
                                           :
       Defendant-Appellant                 :         Case No. 2012 CA 0021




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Municipal Court of Coshocton County, Ohio, is affirmed.

       Costs assessed to Appellant.




                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                              JUDGES